United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3918
                                    ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          *   Appeal from the United States
      v.                                  *   District Court for the
                                          *   Western District of Missouri.
Jesse L. Minter,                          *
                                          C   [UNPUBLISHED]

             Appellant.                  *
                                    ___________

                              Submitted: October 7, 2004
                                 Filed: October 13, 2004
                                  ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Jesse L. Minter appeals from the final judgment entered by the district court1
upon his guilty plea to possessing with intent to distribute 5 grams or more of cocaine
base, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B) (Count 1), and with carrying
or possessing a firearm in connection with a drug-trafficking offense, in violation of
18 U.S.C. § 924(c)(1) (Count 2). On appeal, his counsel has moved to withdraw and



      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the district
court should not have accepted Minter’s guilty plea to Count 2. We affirm.

       Minter testified at his plea hearing that, on April 15, 2003, he was pulled over
by a Kansas City, Missouri police officer for a traffic violation, and that he had at
least 5 grams of crack cocaine, which he knew was illegal to have and which he
intended to give or sell to other people. He testified further that he had possessed a
firearm, which he had with him in the vehicle to protect and defend himself. We find
that a factual basis was amply established for the guilty plea on Count 2 based on
Minter’s plea-hearing statements. See United States v. Cuervo, 354 F.3d 969,
990-991 (8th Cir. 2004) (elements of § 924(c)(1)(A) offense), petitions for cert. filed,
(June 08, 2004) (No. 03-10813), (June 10, 2004) (No. 03-10836), and (Sept. 29,
2004) (No. 03-11034).

      Having found no nonfrivolous issues after reviewing the record independently
under Penson v. Ohio, 488 U.S. 75 (1988), we affirm. We also grant counsel’s
motion to withdraw.
                     ______________________________




                                          -2-